t c memo united_states tax_court donald j buckrey transferee et al petitioners v commissioner of internal revenue respondent docket nos filed date ps were the sole owners of a corporation c c partially redeemed ps’ shares for its liquid noncash assets and then sold all its operating_assets which generated a large tax_liability ps entered into a midco_transaction with m whereby c transferred its cash to m and a subsidiary of m s purchased ps’ shares of c r was unable to collect c’s large tax_liability from m or s and decided to hold ps liable as transferees of c r sent ps notices of liability arguing that the entire series of transactions lacked economic_substance ps assert that they are not liable under minnesota fraudulent-transfer law the governing state law the other cases that we consolidated with this one are richard nyberg transferee docket no and robert pribyl transferee docket no held under sec_6901 the question of whether we can or must recast a series of transactions is a question of state fraudulent- transfer law held further the partial stock_redemption cannot be combined with the later distribution under minnesota law and the minnesota uniform fraudulent transfer act does not apply to the stock_redemption held further minnesota law requires a transfer-by-transfer analysis and does not allow us to collapse the transactions under a substance-over-form analysis held further ps did not receive a transfer directly from c because even though c and m had commingled their funds for a brief time the escrow agent had a contractual duty to deliver the specific funds from each party held further there is a material fact in dispute as to whether s borrowed funds from m to purchase the shares or whether m paid for them directly which precludes summary_judgment on r’s transferee- of-a-transferee and for-the-benefit-of theories held further there is a material fact in dispute as to whether ps actually intended to defraud r held further ps are not liable to r under the minnesota business corporations act because they did not receive a liquidating_distribution from c sue ann nelson masha m yevzelman and emily m chad for petitioners blaine charles holiday and john schmittdiel for respondent memorandum opinion holmes judge after selling the assets of their business donald buckrey richard nyberg and robert pribyl found themselves the owners of a corporation that had lots of cash a sizable tax_liability and nothing else they were approached by an all-too-familiar character in tax_court caselaw--midcoast midcoast offered them more for their company than what they would otherwise have received if they had simply liquidated it and divided what was left after taxes background the parties filed a lengthy big_number pages to be exact stipulation of facts to accompany their cross-motions for summary_judgment we draw our discussion of the background facts from this comprehensive stipulation and its many exhibits and rely solely on the facts as agreed i the stock_redemption and the stock sale buckrey nyberg and pribyl the shareholders and a man named john hays incorporated bhnp acquisition company in minnesota in they did so to buy the business_assets of a company that manufactured gears and broache sec_2 a broaching machine is a tool that cuts different materials into a desired shape the broach is the cutting tool that is at the heart of a broaching machine it continued and had the uninspired name of gear broach inc after the acquisition bhnp changed its name back to gear broach inc none of the shareholders had a four-year college degree but they knew their business the shareholders operated the company successfully for ten years and revenues grew from dollar_figure million to dollar_figure million by hays enjoyed this success too but was bought out in he remained as a consultant after a decade spent forging this success the shareholders decided to see if they could sell buckrey went to a seminar on how to sell a business hosted by the geneva companies inc the shareholders together retained geneva and its representative ted polk to search for buyers the mission was a success and the company sold its gear-manufacturing assets to fastentech inc through a newly formed subsidiary of fastentech called gear broach de inc a delaware corporation the shareholders hired arthur dickinson and yuri berndt from a minneapolis law firm as well as mark harrington from a local accounting firm to help them they closed the sale in date continued has many teeth to cut the material and each tooth is slightly larger than the one before it broaches comes in many different shapes and sizes before the closing polk contacted dickinson about the shareholders’ selling their stock to midcoast investments inc dickinson and berndt told the shareholders about this opportunity and the attorneys received a letter from midcoast later that month in it was a promise to pay a premium for the stock and a claim that midcoast was in the asset recovery business which could somehow make the company a profitable acquisition dickinson and berndt reviewed the terms of this letter with an eye to its tax consequences to their clients buckrey became the contact for the shareholders and dickinson sent him a copy of midcoast’s letter to review after some revisions the shareholders countersigned a letter of intent in date berndt sent midcoast a list of due-diligence requests that included independent references regarding midcoast’s financial capabilities including banking and credit references a list of references of attorneys or accountants who had previously worked with midcoast and who had evaluated a transaction similar to this one a list of the principals officers and directors of midcoast investments inc and its parent companies evidence as to the source of the funds to be used in the purchase and names of affiliated operating companies related to midcoast the record reveals that midcoast did provide references but it doesn’t reveal whether midcoast provided answers to the other questions berndt called the references and got no negative comments about midcoast berndt also had a paralegal look up some ucc filings for midcoast and a firm librarian researched some publicly available information and articles about midcoast midcoast itself retained thomas doyle of another minneapolis law firm to assist in the acquisition midcoast’s subsidiary midcoast acquisitions corp formed another subsidiary bnp llc to acquire the stock from the shareholders midcoast acquisitions was bnp llc’s sole member at the request of midcoast the shareholders changed the name of their company to bnp of minnesota inc though we’ll call it just bnp from now on midcoast was only interested in acquiring a company that held nothing but cash and tax_liabilities so the shareholders had to redeem a portion of their stock which they did on date this redemption caused bnp to distribute all its remaining noncash assets-- accounts_receivable from the three owners tax refunds prepaid insurance refunds and future cash from fastentech from the earlier asset sale--to the shareholders in redemption of approximately of their total shares bnp now had only cash and a tax liability--specifically approximately dollar_figure million in cash and a tax_liability of approximately dollar_figure million from the asset sale the magic could begin on the same day as the redemption the shareholders and a representative of midcoast entered into a share-purchase agreement in which bnp llc promised to pay nearly dollar_figure million for the shareholders’ remaining bnp stock this price was a more than dollar_figure premium over what the shareholders would have received in a simple liquidation of bnp the purchase agreement was executed by bnp llc bnp and the shareholders midcoast credit corp --yet another midcoast affiliate--was also a party and it guaranteed that the purchase_price would be paid the agreement said that bnp llc would buy the shares by wiring the purchase_price according to the instructions set out in a separate closing_agreement the agreement also said that bnp would deliver all its cash to bnp llc by its terms all of the events at closing would be deemed to occur simultaneously this is what would happen in a liquidation the shareholders would walk away with only around dollar_figure million because the asset sale to fastentech generated a large taxable gain at the corporate level the shareholders could have waited until this liability matured and had bnp pay it before liquidation or they could have liquidated immediately and taken the dollar_figure million in cash if they chose the second option they would be personally liable for the corporate tax on the asset sale so either way they would end up with only around dollar_figure million first bnp would transfer its funds to a general escrow account opened by agreement among bnp another firm named morehead capital llc and associated bank minnesota second once midcoast’s counsel received confirmation that bnp made this transfer funds in the amount of the purchase_price would be wired to the same account the memo was silent as to who exactly would be wiring these funds third once the escrow account held both amounts the escrow agent would transfer the cash that came from bnp to bnp llc’s lender’s counsel this lender was defined to be midcoast investments inc fourth the escrow agent would wire some of the remaining money ie the purchase_price to a couple other escrow accounts these were known as the holdback escrow account and the tail escrow account finally once all this was done which in reality could be accomplished in minutes the balance of the money was to be wired to the shareholders the escrow agent was associated bank minnesota and all three escrow accounts were held there the parties signed three separate escrow agreements to create the three escrow accounts the general escrow account was the main account used to facilitate the transaction the tail escrow account held dollar_figure to this appears to be a typo the closing memorandum refers to the escrow agreements which were executed separately the general escrow agreement was between bnp associated bank and midcoast investments inc morehead was not a party to it but was also not simply a name out of the blue as we explain below morehead was an integral part of the post-stock-sale transactions that midcoast used to eliminate the taxes from the asset sale cover any insurance premiums on policies for bnp’s discontinued operations as of the date of the audit the dollar_figure was still in this account the holdback escrow account was created as insurance for midcoast the agreement required that dollar_figure of the purchase_price be placed into this holdback escrow account in case bnp which at this point would be owned by bnp llc was required to pay fastentech a working-capital adjustment under the terms of the earlier asset sale the escrow agreement stated that any working-capital adjustments would be reimbursed up to the dollar_figure and if there was anything left the remainder would go to the shareholders the shareholders later got the full dollar_figure after fastentech said that it needed no adjustments each escrow agreement laid out the responsibilities of associated bank the bank’s responsibilities were quite simple it had to hold the money that it received from bnp and midcoast and send it on according to the precise instructions we’ve already described the transfers were all uneventful bnp wired its entire cash reserve of more than dollar_figure million to the escrow account once the money was there midcoast investments inc wired the purchase_price of a bit more than dollar_figure million to the same escrow account these funds came from midcoast investments’ suntrust bank operating account on the following day the escrow agent wired the dollar_figure million received from bnp to the same midcoast investments operating account with suntrust bank the escrow agent also wired dollar_figure to the tail escrow account dollar_figure to the holdback escrow account and the remainder to the shareholders the purchase agreement contained a few other noteworthy terms bnp llc warranted it would maintain the legal existence of bnp for three years and promised to conduct operations during that time the agreement also stated that bnp llc would file bnp’s state and federal_income_tax returns for bnp’s fiscal_year ended date and pay the federal and state income taxes if any attributable thereto note that bnp llc did not specifically promise to pay the tax_liability that arose as a result of the asset sale to fastentech but only the tax_liability attributable to bnp’s tax returns for ii midcoast’s post-sale transfers the shareholders then made their exit but the story was far from over midcoast acquisitions executed an agreement to sell its interest in bnp llc which now owned bnp to morehead capital llc on the same day it received the dollar_figure million in its operating account the sum of dollar_figure million was withdrawn from midcoast investments’ suntrust bank operating account on this date after this sale bnp llc had bnp participate in some sort of binary- or digital-option transactions and interest-rate swaps in date the purpose of these swaps presumably was to generate losses in a son-of-boss fashion in date morehead sold bnp llc to sequoia capital llc a little over a week later sequoia contributed its interest in bnp llc to yet another entity no party disputes that the transactions occurring after the shareholders’ sale of bnp to midcoast were part of a scheme to generate illegitimate losses to this very limited extent the scheme worked and when bnp did file a tax_return it offset the income from the fastentech purchase with them iii midco transactions midco intermediary transactions aim at one goal--to allow buyers and sellers of corporations to eat their cake and have it too in a normal scenario such as that faced by the shareholders here the owners of a corporation that want to sell their company would prefer to do so by a stock sale by structuring it this way shareholders would likely have a capital_gain and any built-in gains in the son-of-boss deals were generally used to artificially inflate someone’s basis in a partnership_interest by contributing assets with large contingent liabilities which were ignored in computing basis and then selling this interest at fair_market_value for a huge tax but no economic loss see eg 491_f3d_732 8th cir involving typical son-of-boss transaction 128_tc_192 there are other variations see eg 634_f3d_249 4th cir we’ve never found a son-of-boss transaction that worked corporation’s assets would be the problem of the new owners who don’t get a step-up_in_basis in those assets by buying stock but both parties to such a deal know the rules which means that the stock price should reflect those built-in gains and future tax bill still in our fallen world of nonzero-transaction costs and less- than-perfect information a future tax bill of uncertain size means that stock sales are usually preferred by sellers of firms and asset purchases by their buyers that was certainly true of the shareholders here by agreeing to an asset sale they were left with a corporation that was a shell full of cash the corporation had large gains from the sale of its assets and it would have to pay taxes on those gains the shareholders would get whatever’s left over in liquidation of their shares and they would likely have to pay tax on the gain from the sale of their stock too midco transactions generally occur in one of two ways and both result in effectively the same outcome the first structure is explained in notice_2001_16 2001_1_cb_730 and occurs when the owners of a cash-filled shell sell their stock to an intermediary company this company the midco pays a premium over the after-tax post-liquidation value of the shares the midco then sells the assets of the company to the real intended buyer thus triggering the built-in_gain and giving see eg 142_tc_317 736_f3d_172 2d cir vacating and remanding sub nom salus mundi found v commissioner tcmemo_2012_61 the buyer a step-up_in_basis the cash that the midco receives is usually paid to another entity that lent it the money to purchase the shares in the first place of course there is some difference between the price it pays for the shares and the money it receives in the asset sale--the midco has to generate some profit after all but the elephant in the room can’t hide any longer--the asset sale generated a large taxable gain and the midco is responsible for it the midco usually claims offsetting tax_attributes or tax-exempt status these claims are very often found to be fruitless but the company is usually a recently formed entity without any other assets and is thus judgment-proof the other variant of the transaction reverses the sequence and begins with an asset sale followed by a stock sale the sellers sell the assets in the company and are left with a pile of cash a corporate shell and a large corporate-tax liability at this point the midco offers the shareholders a premium on their shares that they wouldn’t otherwise get after the sale of the stock the midco now owns the corporate shell its cash and its tax_liability in some form or fashion the midco withdraws the cash from the corporation and disappears leaving a large unpaid tax bill just as in the first scenario the midco is usually see eg sawyer tr of date v commissioner tcmemo_2014_59 newly formed often in a tax-haven jurisdiction and is both judgment-proof and hard to find the big loser in all of this is the irs it does not take this loss well and has for years gone after the other parties involved to try to collect what can be a substantial tax bill iv irs audit of bnp llc the irs audited bnps tax_return and issued a notice_of_deficiency which it mailed to the company’s address in date the irs then issued 30-day letters9 to each of the three shareholders only four days later these letters were the first step by the commissioner to collect bnp’s tax_liability from them in his letter the commissioner proposed a transferee-liability assessment of more the principals involved in several midco transactions did not manage to disappear but instead were indicted for conspiracy to defraud the government and obstruct the administration of tax law see united_states v veera no 12-cr- 00444-bms e d pa filed date after an irs examiner concludes an audit and determines there is something off with a return he sends the taxpayer a 30-day_letter to describe his findings the taxpayer has thirty days to request a conference with the irs appeals_office if he disagrees if the taxpayer does nothing the irs will then send him a notice_of_deficiency sec_601_105 statement of procedural rules see also 103_tc_395 n superseded by statute internal_revenue_service restructuring and reform act of pub_l_no sec_3101 sec_112 stat pincite as recognized in fla country clubs inc v commissioner 122_tc_73 aff’d 404_f3d_1291 11th cir than dollar_figure million plus interest and penalties against each shareholder he did so under the authority of section dollar_figure this amount represented the federal tax_liabilities generated by bnp’s asset sale to fastentech the shareholders timely filed administrative appeals which were denied they then timely filed petitions with this court to contest the proposed assessment of transferee_liability at the time the shareholders filed the petitions buckrey resided in florida and nyberg and pribyl resided in minnesotadollar_figure all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated appellate venue of a tax_court decision is defined by sec_7482 in the case of a redetermination of tax_liability for an individual appeal lies to the circuit in which the taxpayer resided when he filed the petition sec_7482 the code doesn’t address what happens when there are multiple taxpayers and they do not all reside in the same circuit caselaw tells us that in such cases taxpayers can appeal our decision to their different circuits or stay together with one appeal in any of the circuits in which one of them resided see 159_f3d_593 d c cir rev’g and remanding 108_tc_208 but we have a possible problem here no one disputes bnp’s deficiency yet the shareholders in these cases did not receive notices of deficiency they received notices of liability it’s entirely about whether the shareholders should be held liable for bnp’s tax bill this means there is a question about whether their cases really seek a redetermination of tax_liability sec_7482 we haven’t found a case directly addressing appellate venue for transferee- liability cases where the underlying amount of tax isn’t in dispute but the appellate-venue provisions of sec_7482 have at least been implicitly applied to other very similar midco cases before see slone v commissioner continued the parties filed a first stipulation of facts in date both then moved for summary_judgment and we held a hearing on the cross-motions in date we allowed the parties to file supplemental memoranda of law in support of their motions after this hearing and both took advantage of this opportunity today we rule on these motions continued f 3d 9th cir vacating and remanding tcmemo_2012_57 swords tr v commissioner a f t r 2d ria 6th cir venue proper in both sixth and fourth circuits but transferring case to fourth circuit sawyer tr of date v commissioner 712_f3d_597 1st cir the irs filed a timely petition for review in this circuit where venue is proper see sec_7482 rev’g and remanding tcmemo_2011_298 but see 740_f3d_668 d c cir holding that appellate venue for cdp cases not challenging the underlying tax_liability was only proper in that circuit commentators have proposed multiple theories for appellate venue in transferee-liability cases one such theory is that redetermination of tax_liability includes our jurisdiction at the time the code was amended in which included both deficiency and transferee cases another theory is that the phrase includes only deficiency cases which would make transferee cases appealable only to the d c circuit see james bamberg a different point of venue the plainer meaning of sec_7482 tax law the irs agrees with the former see chief_counsel notice cc-2015-006 date we note this issue because appellate venue sometimes affects our analysis different circuits sometimes apply different legal analyses and appellate venue dictates which circuit’s law if any we must apply 54_tc_742 aff’d 445_f2d_985 10th cir at this stage of this case however we think it is immaterial because the analysis conducted today focuses on minnesota law which should be the same in each circuit discussion i standard of review we may grant summary_judgment when there is no genuine dispute of material fact and a party is entitled to judgment as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir after the moving party submits a proper summary-judgment motion the nonmoving party cannot rest on allegations or denials in his pleadings but must present specific facts showing that there is a genuine dispute for trial rule d 85_tc_812 when there are cross-motions for summary_judgment both parties must still prove there is no genuine dispute of material fact to win ii transferee_liability rules making some transfers voidable are necessary for advanced credit markets without them pawn shops and loan sharks would be the only credit sources because a debtor who kept possession of his assets could give them to family or friends and make himself judgment-proof fraudulent-transfer laws have developed over the centuries to protect creditors and credit marketsdollar_figure the first such law in our legal tradition dates to when parliament made it illegal to transfer property to hinder delay or defraud creditors even continued many states have adopted a uniform law--in minnesota called the minnesota uniform fraudulent transfer act mufta --to solve this problem the mufta defines those transfers deemed to be fraudulent and gives remedies to creditors the act defines creditor to mean a person who has a claim minn stat ann sec_513 west supp it broadly defines claim to include rights to payments that are contingent minn stat ann sec_513 west supp if a transaction occurs before year-end as was the case here with the asset sale to fastentech it may have tax consequences but the exact amount and nature of those consequences can’t be determined until the end of the year--a taxpayer might for example have legitimate deductions that can offset the income from the earlier transfer a federal income-tax liability is thus--to use the continued back then fraudulent-transfer laws were connected to tax law--one-half of the property fraudulently conveyed would be forfeited to the crown see douglas g baird thomas h jackson fraudulent conveyance law and its proper domain vand l rev twyne’s case eng rep co rep b star chamber showed the problem pierce a sheep farmer owed money to twyne and another creditor the other creditor recruited the sheriff to collect his money but just before the sheriff arrived pierce deeded all his sheep to twyne though he continued to keep and treat them as his own the other creditor sued and the star chamber found the transfer to be fraudulent it based its decision on six indicia of fraud--laying the foundation of what we now call badges_of_fraud see stephen p harbeck twyne’s case retold still good law four hundred years later mountbatten journal of legal studie sec_65 terms of fraudulent-transfer law-- contingent until the end of the year see eg 24_fedappx_825 9th cir noting that tax_liability becomes fixed at the close of the tax years in question aff’g tcmemo_2000_66 the parties agree that although the commissioner’s claim here was contingent it’s nonetheless a claim under mufta even if the tax_liability isn’t fixed at the time a possibly fraudulent transfer occurred see eg 117_f2d_36 8th cir 144_tc_235 vacated and remanded 841_f3d_777 8th cir dollar_figure the irs can collect on fraudulent transfers under sec_6901 sec_6901 provides that the liability at law or in equity of a transferee shall be assessed paid and collected in the same manner and subject_to the same provisions and limitations as in the case of the taxes with respect to which the liabilities were incurred the code defines the term transferee broadly including donee heir legatee devisee and distributee sec_6901 a transferee liable under sec_6901 can also be liable for the taxpayer’s penalties and interest see 42_tc_660 aff’d 351_f2d_1 2d cir but the transferee can be liable for the penalties of the the parties do not agree that the possible liability of the shareholders for penalties is a claim under mufta taxpayer only if the commissioner proves that the transfer was made with intent to defraud future creditors sawyer tr of date v commissioner tcmemo_2014_128 at quoting 209_f3d_1082 8th cir rev’g t c memo dollar_figure transferee_liability under sec_6901 is also several which means that the commissioner is free to go after any of the potential transferees for the entire amount 283_us_589 iii proper analysis under sec_6901 sec_6901 provides a mechanism for the irs to hold transferees liable for the unpaid taxes of a transferor but note that this section provides a procedure only for collection--it does not create a rule that defines substantive liability 357_us_39 the supreme court in stern made clear that sec_6901’s predecessor nearly identical to the current sec_6901 gave the irs the ability to collect from transferees under federal_law but only if their actions would make them liable as fraudulent transferees under state the eighth circuit reasoned in stanko that penalties for negligent or intentional misconduct by the transferor that occurred many months after the transfer are not by any stretch of the imagination existing at the time of the transfer stanko f 3d pincite relying on this opinion we held in frank sawyer trust another midco case that the commissioner hadn’t proved the transfers were made with the intent to defraud future creditors and therefore couldn’t hold the taxpayers liable for the transferor’s penalties law id pincite the court effectively created a two-part test in one part of which we ask whether the taxpayers are transferees under federal_law and in the other we ask whether their transaction was a fraudulent transfer under state law as applied here this means we ask are the shareholders transferees --a federal question and were the transactions by which they received cash for their shares a fraudulent transfer under minnesota law --a state question we must be constantly aware in this context that the code places the irs on a par with other unsecured creditors and does not give it greater rights id pincite government’s rights precisely those of other creditors the commissioner argues that we should follow a different two-step analysis starting with the question of whether there was a fraudulent transfer he urges us to apply federal tax-law standards to determine if all the transactions that led to the shareholders’ getting money for their shares and bnp moving to bnp llc should be collapsed and characterized as a liquidating_distribution directly from bnp to its shareholders after conducting this analysis and in the irs’s mind finding that the transactions are really a liquidating_distribution due to substance-over-form doctrines we would then determine if the transfer was fraudulent as a matter of state law we have repeatedly rejected this argument see eg stuart t c pincite 142_tc_317 three circuits have agreed with us and also rejected this argument we will continue to hold that under sec_6901 the question of whether we can or must recast a series of transactions is a question of state fraudulent-transfer law see 776_f3d_1010 9th cir rev’g and remanding tcmemo_2012_61 736_f3d_172 2d cir vacating and remanding salus mundi found v commissioner tcmemo_2012_61 sawyer tr of date v commissioner 712_f3d_597 1st cir rev’g tcmemo_2011_298 680_f3d_417 4th cir aff’g tcmemo_2011_63 we do note that the commissioner has reserved this argument but we also remember that the stern test is a two-part test we can start with either part and the commissioner must pass both to win see eg 810_f3d_599 9th cir t he tax_court may begin its analysis with either prong diebold found f 3d pincite starnes f 3d pincite we’ll start with state law iv the minnesota fraudulent transfer statutes minnesota adopted the uniform fraudulent transfer act and later amended and retitled it as the uniform voidable transactions act minn stat ann sec_513 41-dollar_figure west supp the statutes provide creditors with remedies including the avoidance of fraudulent transfers id sec_513 a creditor can recover judgment for the value of the property transferred or the amount of the creditor’s claim whichever is less id sec_513 b the judgment may be entered against either the first transferee of the asset or the person for whose benefit the transfer was made or any subsequent transferee other than a good- faith transferee who took for value id sec_513 b - fraudulent transfers generally fall into three categories a transfer is actually fraudulent as to any creditor if the debtor transferred the property with actual intent to hinder delay or defraud the creditor id sec_513 a a transfer is constructively fraudulent as to present creditors if the debtor made the transfer without receiving a reasonably equivalent value in exchange and the debtor was insolvent at the time or the debtor became insolvent as a result of the transfer or obligation id sec_513 a emphasis added a transfer is fraudulent to present and future creditors if the debtor made the transfer without receiving reasonably equivalent value in exchange and was engaged or was about to engage in a business or a transaction for which the remaining assets of the debtor were unreasonably small in relation to the business or transaction or intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due id sec_513 a i - ii v summary of arguments the commissioner wants to hold the shareholders liable for all of the taxes that were due from bnp on the sale of the assets to fastentech plus penalties and interest he argues that the partial stock_redemption and the subsequent stock sale should be considered a single transaction that was effectively just a liquidation of the shareholders’ bnp stock the commissioner believes that even if we can’t use federal substance-over-form principles to do this minnesota also provides for these principles of equity to view the transaction in its substance the commissioner also offers albeit very briefly two alternative fraudulent-transfer theories the first is that the shareholders are liable as transferees of a transferee of bnp the commissioner argues that the transfer by bnp of its remaining cash to midcoast was fraudulent making the irs a creditor of midcoast once the irs is deemed a creditor of midcoast the transfer of cash from midcoast to the shareholders was also fraudulent and thus the irs being a creditor of midcoast became a creditor of the shareholders the second is that the shareholders are liable as people for whose benefit the fraudulent transfer was made even if they never actually received anything from bnp the commissioner argues that midcoast investments would not have transferred cash to the shareholders without receiving bnp’s cash the shareholders received an actual benefit from the transfer to midcoast investments by receiving a premium stock purchase_price the commissioner also makes another state-law argument he contends that the shareholders are liable under the minnesota business corporations act mbca --in their capacity as directors for making illegal distributions and for having received transfers from bnp as part of its dissolution before bnp paid off its creditors the shareholders contend that they never received a distribution from bnp at least a distribution that was governed by mufta they also assert that bnp wasn’t rendered insolvent as a result of any of the transfers because the money originally left in the bnp shell remained with it throughout the process in answer to the commissioner’s alternative arguments the shareholders say they can’t be transferees of a transferee because this theory requires two separate fraudulent transfers the second transfer from midcoast to the shareholders wasn’t fraudulent because midcoast was still solvent the shareholders also believe the commissioner’s reading of the for the benefit of provision of mufta is too broad and that there is no undisputed evidence that midcoast wouldn’t have transferred the purchase_price to the shareholders but for bnp’s transfer of cash to the midcoast operating account the shareholders respond to the commissioner’s mbca liability arguments by pointing out that they can be liable as directors only if they made illegal distributions and even if any alleged distributions were illegal the directors can be liable only to the corporation its shareholders or a corporate receiver they also argue that no dissolution ever took place so that theory of liability won’t work either we address these issues in the following order can the transactions be combined under minnesota law did the shareholders receive a transfer from bnp other than the partial stock_redemption through commingling in the erroneous accounts were the shareholders transferees of a transferee of midcoast were the transfers from bnp made for the shareholders’ benefit did the shareholders have actual fraudulent intent a do the provisions of the mbca make the shareholders liable combining the stock_redemption and later sale the commissioner first argues that we should combine the partial_redemption of shares with the later stock sale and treat the whole deal as a liquidation of bnp he relies on general equitable principles of substance over form and urges us to focus on the fact that the redemption occurred only two days before the stock sale and with full knowledge that it would happen the shareholders don’t dispute the timing but rely heavily on the commissioner’s stipulation that bnp was still solvent after the redemption and before the stock sale to avoid any combination of the redemption and sale the commissioner starts by pointing us to minnesota tax law and there are minnesota cases that apply substance-over-form principles to recharacterize a transaction in cmty hosp linen servs inc v comm’r of taxation n w 2d minn the supreme court of minnesota affirmed a minnesota tax_court decision to apply a property-tax exemption to a group of hospitals even though the hospitals owned the property through separate nonprofit entities in anderson v comm’r of taxation n w 2d minn the minnesota supreme court used equitable principles to determine whether a distribution was in effect a taxable dividend or return_of_capital see also midwest fed sav loan ass’n v comm’r of revenue n w 2d minn applying substance-over-form principles to determine if an arrangement was a truly a sale_and_leaseback or a loan bartz v comm’r of taxation wl at minn tax_court using substance-over-form principles to determine if the taxpayer was in control of a corporation these cases do apply a substance-over-form analysis but they are minnesota tax cases cmty hosp n w 2d pincite i t was in substance and form a separate legal entity and could not disavow that fact for tax purposes emphasis added midwest fed sav n w 2d pincite we agree that on tax questions a court is free to look to the substance not just the form of a transaction emphasis added bartz wl at i t is a general principle of tax law that substance rather than form is the controlling factor in determining proper tax treatment emphasis added the problem for the commissioner is that although we are the united_states tax_court this particular issue isn’t a question of tax law but a question of minnesota fraudulent-transfer lawdollar_figure the commissioner even admits that he is not seeking to apply minnesota state tax law rather he is seeking to collect a debt accordingly support continued these cases might be useful in determining how a minnesota court would rule in this the absence of other authority--but that’s not what we have here the minnesota supreme court recently decided finn v alliance bank n w 2d minn the dispute in finn was whether minnesota should continued for the commissioner’s recasting of the transactions between the shareholders and midcoast should be derived from state transferee_liability cases or other creditors’ rights laws not state tax law cases the commissioner does argue that these principles apply statutorily to mufta he cites minn stat sec_513 this section states that unless they’ve been specifically excluded in the other sections of mufta the principles of law and equity including the law merchant and the law relating to principal and agent estoppel laches fraud misrepresentation duress coercion mistake insolvency or other validating or invalidating cause supplement mufta’s provisions minn stat ann sec dollar_figure west the shareholders counter with ejusdem generis this is the canon of statutory construction that says when general words follow more specific ones the general terms will be limited to things in the same class as the specific ones see eg argo-jal farming enters inc v commissioner 145_tc_145 under this logic the shareholders argue that substance over form doesn’t belong to the same class as the law of merchant principal and agent etc because we find that we can’t recast the transactions for other reasons described below we needn’t decide this question adopt a ponzi scheme presumption16 for fraudulent-transfer questions the court reasoned t he focus of mufta is on individual transfers rather than a pattern of transactions that are part of a greater scheme mufta’s emphasis on individual transactions finds support in the definition of the word transfer which refers to every mode direct or indirect absolute or conditional voluntary or involuntary of disposing of or parting with an asset or an interest in an asset and includes payment of money release lease and creation of a lien or other encumbrance the asset-by-asset and transfer-by-transfer nature of the inquiry under mufta requires a creditor to prove the elements of a fraudulent transfer with respect to each transfer rather than relying on a presumption related to the form or structure of the entity making the transfer finn n w 2d pincite internal citations omitted finn unlike the other cases that the commissioner cites specifically addresses mufta its language is broad and has large implications a federal bankruptcy court has already noted this 532_br_100 ndollar_figure d minn the finn court defined the remedy with a tight textually-based focus whatever the merits of that this presumption lets creditors prove certain elements of a fraudulent transfer by showing a debtor was operating a ponzi scheme if a creditor can show a debtor’s actions were in furtherance of the scheme it will be presumed that he had actual fraudulent intent see 533_f3d_762 9th cir was insolvent at the time he made any transfers in furtherance of the scheme and did not receive reasonably equivalent value in exchange for them the latter two can help show constructive fraud see eg 436_f3d_551 5th cir outcome the court was unequivocal in identifying the necessary target of avoidance under mufta as individual transfers of assets that recognition has larger implications that cannot be gainsaid in light of finn’s language we’re left to conclude that we must examine the stock_redemption and stock sale-- indeed even the transactions that accompanied the stock sale on date-- transfer-by-transfer the commissioner’s argument in favor of reading state law to allow the collapse of multiple transactions into one must fail once we look at the stock_redemption and the later stock sale as distinct transactions the strength of the shareholders’ position becomes clearer let’s look at the redemption first minnesota law expressly defines a corporation’s redemption of stock as a form of corporate distribution a distribution may be in the form of a redemption minn stat ann sec_302a subdiv west supp the redemption here falls within this definition and the parties don’t dispute this when a minnesota corporation makes a distribution the mbca supersedes all other minnesota statutes see minn stat ann sec_302a subdiv d west supp the mbca specifically displaces normal rules of fraudulent transfers t he provisions of sections dollar_figure to dollar_figure the mufta do not apply to distributions made by a corporation id the commissioner urges us to ignore this plain language by citing 384_f3d_965 8th cir aff’g on other grounds butler v commissioner tcmemo_2002_314 wl dollar_figure the eighth circuit in mcgraw did note that this provision appears to be inconsistent with the purpose of mufta to provide outside creditors with remedies that court also cited some minnesota commentators who argue the plain language doesn’t mean what it saysdollar_figure id but mcgraw though highlighting a possible difference between the purpose and the meaning of the language did not tell us to favor the former it instead ruled on the question of liability under a separate statute not relevant here id pincite even if it seems strange that minnesota precludes outside creditors from challenging the propriety of a corporate distribution we can’t and won’t ignore the in butler which we decided before the minnesota supreme court issued finn we avoided the issue see butler wl at one commentator explains that the exception was originally a suggested variation of the model business corporations act model_act the variation was meant to alleviate any confusion between the model act’s and the old uniform fraudulent conveyance act’s insolvency tests for distributions the uniform fraudulent conveyance act was repealed and replaced with the uniform fraudulent transfer act in and this new act had an insolvency test less likely to be confused with the model act’s test for corporate_distributions minnesota nevertheless retained the optional provision even after adopting the uniform fraudulent transfer act in john h matheson philip s garon minn prac corporation law practice sec n 3d ed plain language of the statute we are not alone the u s bankruptcy court for the district of minnesota granted partial summary_judgment in a case because the party’s claims were based on mufta but the transfers were distributions governed by mbca see metro steel fabricators inc v michalski in re 191_br_150 d minn washington state has a similar provision in its corporation statutes providing that such provisions supersede the applicability of any other statutes of this state with respect to the legality of distributions wash rev code ann sec_23b west the u s bankruptcy court for the eastern district of washington held that this provision deprives a plaintiff of a cause of action under washington’s fraudulent- transfer laws when the transfer is a corporate distribution governed by that state’s corporation law see metro mortg sec co v sandifur in re 347_br_406 e d wash the court based its holding on the fact that the statute is unambiguous and its meaning is clearly articulated in its express language id this holding is particularly interesting because the washington statute is less clear than the mbca in displacing fraudulent-transfer law which expressly cross-references muftadollar_figure minnesota and washington aren’t all by themselves see n m stat ann sec e similar to washington n d cent code ann sec continued the commissioner does argue that the stock sale by itself quite apart from the redemption was a liquidation but that still wouldn’t free it from the mbca’s restrictionsdollar_figure following the plain language of the statute and the reasoning of these courts we hold that neither the stock_redemption nor the stock sale and redemption together is governed by mufta we cannot read the mbca to let a hypothetical unsecured creditor challenge the redemption under mufta at all the commissioner has no greater rights than such a creditor even if the redemption was illegal at the time it occurred the mbca doesn’t give standing to challenge an illegal distribution to the commissioner or any other unsecured general_creditor minn stat ann sec_302a 302a west see also mcgraw f 3d pincite continued c similar to minnesota this is another reason the commissioner’s substance-over-form argument fails if we were to apply substance-over-form principles as the commissioner suggests mufta would not apply to a transaction recast as a direct transfer from bnp to the shareholders the plain language of mbca supersedes mufta in minnesota when the transfer is a corporate distribution and a corporate distribution includes a distribution in liquidation minn stat ann sec_302a subdiv west supp due to this rather unusual statutory language even recasting the redemption-plus-sale as a liquidation would not free it from mbca’s broad language b commingling as transfer the commissioner next tries to set up several later arguments with a contention about the effect of the shareholders’ escrow agreement with the other parties to the overall deal he wants very much to show that the money left behind in bnp after the redemption somehow found its way to the shareholders and a first step in his reasoning is to argue about the effects of the commingling of funds to the shareholders and from bnp in that account he argues that once bnp and midcoast both transferred their respective obligations to the escrow account the fungibility of money amounted to a commingling of funds and the cash that flowed to the shareholders must have come from bnp the shareholders disagree and they cite the earmarking doctrine this is a rule_of bankruptcy law that states there is not a voidable preference when a debtor makes a transfer to an old creditor with money received from a new creditor see 137_f3d_1087 8th cir we don’t think this doctrine applies here--one does not find it outside bankruptcy law though it reflects a commonsense understanding that there are some circumstances where a debtor serves as a conduit between two creditors and isn’t preferring one to another that’s not really the question before us which is not whether the stock sale was a voidable preference but whether it was a fraudulent transfer the commissioner himself also cites cases from outside the world of fraudulent transfers his are cases about money laundering that discuss the fungibility of money and courts have reasoned in such cases that it would be impossible for the government to have to prove which dollars in a commingled account were dirty and which were clean that’s not the situation here either in these cases the withdrawals matched exactly the deposits from the two parties and the escrow agent was contractually obligated to ensure that certain sums of money that came from one party reached the other in other words when the escrow agent received money from bnp it held the funds only for the purpose of fulfilling an instruction to make the funds available to someone else 838_f2d_890 7th cir we agree with the shareholders that the escrow agreement unambiguously identified which money was coming from whom and where the escrow agent should send it the agreement required the escrow agent to transfer the exact amount of money that it received from midcoast to three different accounts and the exact amount of money received from bnp to midcoast’s operating account the escrow agent’s contractual duties trump the fact that the funds were very briefly placed in the same account the shareholders specifically cite starnes as direct support at one point during the midco_transaction at issue in starnes the corporation’s and midcoast’s money both ended up in the same escrow account f 3d pincite we don’t deny this similarity between these cases and starnes but starnes turned not on commingling but on whether the corporation was rendered insolvent because of the transaction id pincite without insolvency the transaction was not fraudulent regardless of any commingling we therefore hold that this theory of liability also fails c transferee of a transferee_liability the commissioner next argues that even if the shareholders never received a direct transfer from bnp there were two fraudulent transfers here bnp’s transfer to midcoast and then midcoast’s transfer to the shareholders he argues that--even if we have to look at all these transactions transfer by transfer--both of these transfers were fraudulent and thus keep unbroken a chain of recovery at least for the amount of the stock sale the first circuit examined this theory at length in frank sawyer trust of date in frank sawyer trust the petitioner trust owned four corporations that sold all their assets after these sales the trust sold the companies which held only cash and unmatured tax_liabilities to fortrend an entity similar to midcoast fortrend created an llc and two corporations to buy them the transaction started with the trust’s execution of a sale agreement which it then placed in escrow fortrend then transferred the purchase_price to the trust and the trust released the documents from escrow a short time later fortrend’s llc and new corporations which now owned the trust’s old corporations caused them to transfer substantially_all their cash up to the llc and new corporations which in turn transferred this cash up to fortrend the irs sought to impose transferee_liability on the trust and we held for the trust because it never received a transfer directly from the old corporations and the commissioner failed to prove we should collapse the transactions the first circuit remanded the case because we didn’t consider a transferee-of-a-transferee theory sawyer tr f 3d pincite to hold the trust liable that court said one first has to determine if the irs was a creditor of the llcs id pincite it said the irs could be a creditor of the llc and new corporations if they received a fraudulent transfer from the taxpayers ie the old corporations id the taxpayers transferred nearly all their money to the llcs in return for nothing which strongly suggested a fraudulent transfer id according to the court this fraudulent transfer would give the irs a claim against the llc and new corporations and therefore it would be a creditor of them because a creditor is someone who has a claim id this claim would be based on the irs’s claim against the transferor ie the unpaid taxes once the irs is a creditor of the llc and new corporations it can go after transferees of fraudulent transfers from them just as it could go after transferees of fraudulent transfers from the old corporations id pincite these fraudulent transfers might have occurred when the llc and new corporations transferred the purchase prices to the trust in exchange for ownership of the old corporations id the first circuit left it to us on remand to determine if these transfers were fraudulent and we ultimately found they were see sawyer tr of date v commissioner tcmemo_2014_59 one can see a possible problem in the first circuit’s analysis--it viewed the transfers in an order that didn’t actually occur because the transfer to the trust from the llc and new corporations actually occurred first this suggests that what was being transferred from the llc and new corporations to the trust was not what was later transferred from the old corporations to the llcs but this didn’t matter to the first circuit’s analysis because it reasoned that under ufta a creditor can recover from a transferee whether the creditor’s claim arose before or after the transfer was made sawyer tr f 3d pincite to sum up the irs was a creditor of the llc and new corporations because they received fraudulent transfers from the old corporations the irs’s claim against the llc and new corporations was based on its claim against these old corporations ie their unpaid taxes the irs could then recover against a transferee of the llc and new corporations for its claim against them if those later transfers were also fraudulent it didn’t matter that the initial transfer actually occurred later in time because ufta allows recovery for future creditorsdollar_figure of particular note to us is that in frank sawyer trust and cullifer v commissioner tcmemo_2014_208 aff’d 651_fedappx_847 11th cir we didn’t focus on the source of the money the taxpayers received in both cases the taxpayers received money from the midcos before the midcos made the taxpayers transfer their money to the midco this means that the taxpayers unquestionably received money that cannot be traced to their own corporationsdollar_figure transferee-of-a-transferee might imply that we look for the same property as it moves from one entity to another but that wasn’t how we reasoned in these cases we later applied a similar analysis in cullifer v commissioner tcmemo_2014_208 we found transferee-of-a-transferee liability in cullifer for the same reasons as we did in frank sawyer trust the transfers occurred in reverse order just as they did in frank sawyer trust we even noted in cullifer that one of the purposes of the escrow arrangement was to ensure that the taxpayer was being purchased using outside funds cullifer at nonetheless we held that the taxpayers were liable as transferees of a transferee this might mean that it doesn’t matter whether midco used its own money to pay the shareholders for their bnp stock but it also means that we are left here with questions that can’t be answered on summary_judgment this series of transfers differs from the ones in frank sawyer trust and cullifer in that bnp transferred all of its cash to midcoast at the same time that midcoast transferred money to the shareholders bnp’s money went directly into a midcoast operating account not an account owned by bnp llc the first transfer we analyze is the transfer from bnp to midcoast despite the transfer of cash directly to midcoast the proper party to consider the transferee is bnp llc the share purchase agreement states that bnp will transfer all of its cash to bnp llc or as bnp llc directs the closing_agreement and the escrow agreements instruct the escrow agent to release the funds to midcoast’s counsel or as she directs midcoast’s counsel ann l smith directed the escrow agent to wire the funds to midcoast not bnp llc this arrangement raises interesting questions of which party is the initial transferee even though the funds never went to a bnp llc account it had the right to receive those funds under the agreement when bankruptcy courts analyze the bankruptcy code’s fraudulent-transfer provisions they apply a dominion and control test see 65_f3d_670 8th cir this test focuses on which party had dominion and control not mere possession over the transferred property id it’s often applied to find an intermediary such as a bank or the escrow agent here isn’t a transferee but we believe its application also sheds light on this situation under the terms of the agreement it was bnp llc and not midcoast that had dominion and control_over the funds at first bnp llc chose to have them transferred elsewhere but that actually shows that it had dominion and control_over them we held the same thing in cullifer the purchaser in cullifer had the taxpayer transfer substantially_all its cash directly to midcoast but we held that the reality of the transfer was best viewed as transfers of cash from the taxpayer to the llc followed by subsequent transfers from the llc to midcoast cullifer at dollar_figure once we’ve determined that bnp llc is the transferee we need to determine if the transfer was fraudulent the answer is yes bnp received nothing in return for the transfer of all its cash and it was rendered insolvent by the transfer just as in frank sawyer trust this gives the irs a claim against bnp we note that the shareholders here even seem to admit that bnp llc was the real transferee they said that after the transfers through the escrow accounts bnp llc as the purchaser of the shareholders’ stock and sole member of the company obtained control_over bnp’s cash llc under mufta and makes the irs its creditor see minn stat ann sec_513 west the second transfer--from midcoast to the shareholders--gives some trouble it was midcoast not bnp llc that paid the purchase_price to the shareholders this might suggest there was no transfer from a debtor of the irs here bnp or bnp llc to the shareholders but we addressed this same issue in cullifer the money for the purchase_price came from midcoast in cullifer but we found that the llc actually paid for the stock a significant fact in cullifer however was that the llc borrowed from midcoast an amount approximately equal to the purchase_price on the same day as the purchase which enabled us to find that the money sent from the midcoast account was really the llc’s money in cullifer midcoast simply skipped the step of transferring the loan proceeds to the llc’s bank account before sending the money over to the shareholders we don’t know at this stage what happened in these cases there are some indications that the same arrangement was used here as in cullifer the purchase agreement says that bnp llc not midcoast would wire the purchase_price to the shareholders the escrow agreement calls midcoast the lender and specifically says that midcoast anticipates entering into demand credit agreements with bnp llc and lending bnp llc those funds required to complete the purchase but the record before us doesn’t show whether these credit agreements ever existed so we can’t say who really paid for the shares if there really never was a loan from midcoast to bnp llc or at least a contribution of cash that raises other questions of how bnp llc can be held to have acquired the stock without paying anything for it that is however beside the point for our purposes today without these facts we can’t say which party paid for the shares and because we can’t we don’t need to analyze whether the second transfer was fraudulentdollar_figure on this argument then there can be no decision on summary_judgment d transfer for the benefit of the shareholders next up is the commissioner’s fallback position that at least a portion of the deal’s proceeds--namely the amount of cash the shareholders received that was greater than they would have received as net_proceeds of a fully taxed liquidation-- is a fraudulent transfer see sawyer tr of date tcmemo_2014_59 determining which party is the transferor of the second transfer is important for another reason for the commissioner to prove this second transfer was also fraudulent he must prove that the transferor was engaged or was about to engage in a business or transaction for which the remaining assets of the debtor were unreasonably small or intended to incur or believed or reasonably should have believed that the debtor would incur debts beyond the debtor’s ability to pay as they became due minn stat ann sec_513 a i - ii west these answers may very well differ depending on whether midcoast or bnp llc was the record transferor mufta does allow recovery against a third party to a fraudulent transfer even if he was not a transferee if the transaction occurred for his benefit minn stat ann sec_513 b west the commissioner’s argument is straightforward bnp’s transfer of cash to the escrow account was done for the benefit of the shareholders because without it midcoast would not have sent the purchase_price to the escrow account and that money would not then have gone to the shareholders the commissioner points to stuart as support we held in 144_tc_235 that the transfer from the corporation to midcoast was fraudulent and that the irs could collect some of the corporation’s tax_liability from its shareholders we found that nebraska whose law governed allowed for recovery against those for whose benefit the fraudulent transfer occurred and that the shareholders fit this description id pincite we said that the shareholders undoubtedly benefited from the corporation’s transfer of the money to midcoast because without it midcoast would not have released its cash for disbursement to the shareholders that amount was substantially in excess of the amount that the shareholders would have received had they liquidated the company id pincite-dollar_figure the eighth circuit reversed and remanded stuart to consider whether the stock sale in that case should have been recharacterized as a liquidating continued the shareholders counter with two arguments they claim stuart is distinguishable because the shareholders in that case first had to transfer the company’s money to an account and only then did midcoast transfer its money whereas here the agreements required simultaneity they point to no authority that says this distinction matters and we can’t see any simultaneity is not inconsistent with conditionality and we see no genuine dispute here about the fact that midcoast would not have transferred its money to escrow without bnp’s binding obligation to do the same in this sense midcoast wouldn’t have transferred the purchase_price but for bnp’s transfer of its cash to the escrow account the shareholders also argue that stuart interpreted nebraska law and nebraska law is different than minnesota’s it’s true that stuart doesn’t bind u sec_25 continued distribution to the shareholders under nebraska law see 841_f3d_777 8th cir vacating and remanding 144_tc_235 that opinion is not a problem here because we apply minnesota law here we also do not need to address yet the argument that transfer for the benefit of means that the alleged fraudulent transfer must itself benefit the alleged transferee directly instead of in a but for causation way it is possible that this language in the mufta means to capture only the benefit someone like guarantor gets when a transfer is made to the obligee of the debt he’s guaranteed and not someone who benefits from a separate transaction that would not have occurred but for the challenged transaction like the sort we discussed in stuart see bonded fin servs inc f 2d pincite because here we face a different state’s fraudulent-transfer law as a federal court addressing a question of state law our task is to apply the law as the state’s highest court already has or if it hasn’t spoken on the issue then to apply it as we believe that court would see tricarichi v commissioner tcmemo_2015_201 the shareholders point us to no minnesota supreme court case interpreting this portion of minn stat sec_513 and our independent research has found none either we may have some help from precedent we think judge easterbrook’s opinion in bonded financial is especially helpful in that opinion the seventh circuit held that someone can’t be both a subsequent transferee and an entity for whose benefit the initial transfer was made because t he structure of the statute separates initial transferees and beneficiaries on the one hand from ‘immediate or mediate transferee s ’ on the other f 2d pincite judge easterbrook observed that someone who receives the money later on is not an ‘entity for benefit such transfer was made ’ id pincite emphasis added the key word being the we have funds from midcoast and from bnp here and while the petitioners certainly got something was it the money bnp first transferred to midcoast the answer might be no but we can’t hold here that there is no genuine factual dispute as we concluded in the last section we don’t know who paid for the bnp shares we must deny summary_judgment on this theory e actual fraud the commissioner also argues in addition to his constructive-fraud claims that the shareholders entered this transaction with actual fraudulent intent mufta provides a nonexhaustive list of eleven factors also known as badges that can help support an inference of actual fraud given that direct evidence is very hard to come by these eleven factors are the transfer or obligation was to an insider the debtor retained possession or control of the property transferred after the transfer the transfer or obligation was disclosed or concealed before the transfer was made or obligation was incurred the debtor had been sued or threatened with suit the transfer was of substantially_all the debtor’s assets the debtor absconded the debtor removed or concealed assets the value of the consideration received by the debtor was reasonably equivalent to the value of the asset transferred or the amount of the obligation incurred the debtor was insolvent or became insolvent shortly after the transfer was made or the obligation was incurred the transfer occurred shortly before or shortly after a substantial debt was incurred and the debtor transferred the essential assets of the business to a lienor who transferred the assets to an insider of the debtor minn stat ann sec_513 b west the shareholders claim that the record is completely without any evidence to prove they acted with actual fraudulent intent the commissioner asserts that a number of the badges are present these include bnp didn’t receive reasonably equivalent value for its transfer the series of transactions rendered bnp insolvent the series of distributions were to insiders the series of transactions were of substantially_all of bnp’s assets and the series of transactions occurred shortly after bnp had incurred a substantial liability the commissioner also asserts other arguments as representing badges although they aren’t specifically enumerated in the statute these include bnp’ sec_26 insider under mufta includes directors of a debtor_corporation officers of a debtor_corporation and people in control of a debtor_corporation minn stat ann sec_513 ii a - c west attempt to conceal the fraud by including protective clauses in the agreement bnp’s needless transfer of its cash to midcoast as part of the transaction as opposed to simply doing it after bnp llc acquired ownership of bnp bnp’s knowledge of the fraudulent transactions to come and bnp’s attempt to disguise the transfers as legitimate when in reality they were simply a liquidation we agree with the commissioner that there is no genuine dispute that some of the factors are present here these include bnp’s being rendered insolvent and bnp’s not receiving reasonably equivalent value in exchange for its cash and the presence of many factors can create a presumption of actual fraud see eg 779_f3d_857 8th cir courts may thus find actual fraudulent intent as a matter of law at the summary- judgment stage see eg united_states v johnson a f t r 2d ria d minn but here despite the presence of some of the badges_of_fraud the circumstantial evidence simply doesn’t prove there’s not a genuine dispute about the shareholders’ actual intent their intent is a material fact here and when a dispute about intent is the focal point we won’t rule on it as a matter of law because questions of intent prevent summary_judgment bonded fin servs inc f 2d pincite f mbca liability switching gears the commissioner also asserts liability under mbca his first problem is that as the shareholders observe any liability under minn stat ann sec_302a subdiv west is limited to the corporation its receiver or a director the commissioner is none of these the mbca might also make the shareholders liable as receiving undue distributions from a dissolution this requires a little more discussion the commissioner correctly states that minn stat ann sec_302a west gives creditors a right to go after shareholders in conjunction with mufta see mcgraw f 3d pincite but a creditor can use this statute only if there was actually a dissolution and the shareholders actually received distributions from the corporation we’ve already discussed finn’s application and why we conclude the shareholders didn’t receive anything from bnp as part of the stock sale without a distribution there isn’t any liability under this section the commissioner relies on mcgraw because the court in mcgraw used this section to find the transferees liable id pincite it was undisputed in mcgraw however that the transferees received a distribution from the corporation they received a distribution of stock in another company the court said that there is a proper basis under minnesota law to hold mcgraw as a transferee of the corporation’s assets personally liable to the irs for the corporation’s outstanding tax deficiencies and penalties id emphasis added unlike the court in mcgraw we conclude that the stock sale did not make the shareholders direct transferees of bnp minn stat ann sec_302a subdiv b west emphasis added limits a shareholder’s liability to the portion of the distributions to shareholders in liquidation or dissolution even if the shareholders may be liable under the transferee-of-a-transferee theory of mufta this section of the mbca requires them to receive distributions from bnp because they didn’t the commissioner can’t use itdollar_figure vi the shareholders’ status as transferees under sec_6901 the state-law transferee-liability question is only one of two questions that needs to be answered to find for the commissioner the shareholders argue in their motion that they win as a matter of law because there’s no theory of recovery under minnesota law they do not challenge their status as transferees under sec_6901 at least not in their motion therefore even though a finding against the commissioner in this analysis would result in a finding for the shareholders as a matter of law we don’t address this question because it’s not in dispute the the section also requires there to be a liquidation or dissolution we concluded above that finn precludes us from collapsing transactions to find a de_facto_liquidation occurred this also makes the mbca inapplicable commissioner does assert that the shareholders are transferees under sec_6901 but because we have determined that a material fact is in dispute concerning the question of state-law liability we likewise don’t need to address this second question now conclusion there are material facts in dispute that prevent us from ruling on whether the shareholders are liable under the transferee-of-a-transferee or for-the-benefit of theories because it’s unclear at the moment which entity actually paid for the stock and which entity actually received the stock there are also material facts in dispute concerning the shareholders’ actual intent to enter into fraudulent transfers to the extent that we hold that minnesota law prevents us from collapsing the transfers and finding that the shareholders received a transfer directly from bnp we will grant the shareholders’ motion we also will grant the shareholders’ motion to the extent we find that the partial stock_redemption wasn’t a fraudulent transfer the rest of the shareholders’ motion will be denied and the commissioner’s motion will be denied appropriate orders will be issued
